Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 2, 1971, convicting him of criminal possession of a dangerous drug in the fourth degree, upon his guilty plea, and imposing sentence. Case remanded to the County Court, Nassau County, for a hearing to determine whether the preindictment delay was occasioned by the District Attorney and appeal held in abeyance in the interim. On these papers, a valid explanation has not been given for the preindictment delay. When there has been a delay of almost a year in informing the defendant of the charges against him, a mere claim that the 'police department recorindicate a continuing narcotics investigation is not sufficient. A hearing must be held to determine whether the preindictment delay was reasonable. Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.